DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/21/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the required fee was never submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 was found to be allowable by the Patent Trial and Appeal Board because the applied prior art did not teach a medical device configured to be used in an atherectomy procedure in a vessel of a patient, the medical device comprising an elongated drive shaft, a motor connected to the drive shaft, and a control unit configured to control a state of the motor by adjusting the motor state to provide a controlled deceleration of the motor in response to a detected stall condition, all in combination with a rotational tip member coupled to a distal end of the drive shaft, wherein the rotational tip rotates and engages material in a patient vessel while rotating.
Additionally, the Patent Trial and Appeal Board found claim 11 to be allowable because the applied prior did not teach a control unit for controlling a medical device during an atherectomy procedure in a patient’s vessel, wherein the control unit comprises a motor state estimator in communication with a controller  and a reference schedule component in communication with the controller as well as the motor state estimator.
Finally, the Patent Trial and Appeal Board found claim 17 to be allowable because the applied prior art did not teach a method for controlling a medical device during an atherectomy procedure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846